Citation Nr: 0420628	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  00-14 395A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to Dependents' Educational Assistance 
benefits under 38 U.S.C.A. Chapter 35.  

3.  Entitlement to non service-connected death pension 
benefits.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to June 
1964.  He died in March 1999.  The appellant in this case is 
his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal.

2.  The death certificate lists the cause of death as cardiac 
arrhythmia, due to thalamic brain hemorrhage, spontaneous, 
due to hypertension.  The veteran died in March 1999.  

3.  At the time of the veteran's death, service connection 
was in effect for post-operative residuals, subtotal 
gastrectomy for duodenal ulcer, left nephrectomy, 
transurethral resection, high frequency bilateral hearing 
loss, and scars of the lower spine and buttocks, residuals of 
excision of benign lipomas.  

4.  The most probative evidence of record indicates that the 
veteran's death was not proximately due to or the result of a 
service-connected disease or injury.  
5.  The appellant filed a claim for death pension benefits in 
March 1999.  

6.  The appellant reported that her annual income at the time 
of her claim in March 1999 was approximately $21,432.  


CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death from cardiac arrhythmia due to thalamic brain 
hemorrhage, spontaneous, due to hypertension.  38 U.S.C.A. §§ 
1310, 5107 (West 2002); 38 C.F.R. § 3.303, 3.310, 3.312 
(2003).

2.  The criteria for an award of Dependents' Education 
Assistance Benefits under Chapter 35, Title 38, have not been 
met.  38 U.S.C.A. § 3501 (West 2002); 38 C.F.R. § 21.3021 
(2003).

3.  The appellant does not meet the income criteria for death 
pension benefits.  38 U.S.C.A. §§ 101, 1503, 1521, 1541, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.21, 3.23, 3.271, 
3.272, 3.400 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VA has certain duties and responsibilities as a result of the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  Before 
making a determination on the merits of the appellant's 
claims, the provisions of VCAA must be examined.

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete the 
veteran's claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Additionally, VA must indicate which 
portion of that information should be provided by the 
claimant, and which portion VA will try to obtain on the 
claimant's behalf.  This was accomplished for the pending 
case in a VCAA letter issued in April 2004.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) has been replaced by Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004).  In the latter decision, the 
Court continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In a 
case, however, where a claim was pending before VCAA 
enactment, the Court "specifically recognizes where . . . 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with section 5103(a) / § 3.159(b)(1) 
because an initial AOJ adjudication had already occurred."  
Pelegrini, No. 01-944, slip op. at 10-11.  The Court held 
that in such a circumstance the veteran still retained the 
right to VCAA content-complying notice and proper subsequent 
VA process.  Id. at 11.  

In this case, a substantially complete application for 
benefits was received in March 1999, prior to the date of 
VCAA enactment.  Thereafter, in a rating decision dated in 
August 1999, the RO denied service connection for cause of 
death and for Chapter 35 benefits.  The appellant filed an 
appeal.  Subsequently, development was conducted, a 
supplemental statement of the case (SSOC) was provided, and a 
VCAA letter was sent in April 2004.  The Board notes that the 
appellant has been generally advised to submit any additional 
evidence that pertains to her claims.  Specifically, the 
appellant was told to inform the RO of any other evidence or 
information that might support her claims and that if the 
information or evidence was in her possession, she should 
forward the same.  Therefore, for the circumstances of this 
case, the requirements of Pelegrini regarding the timing and 
content of a VCAA notice have been fulfilled.  

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, in addition to the veteran's service medical 
records, hospital and private medical outpatient records, and 
copies of service records are associated with the claims 
folder.  The claims folder also contains the death 
certificate and the VA hospital records of the 
hospitalization period preceding the veteran's death.  There 
is no indication of relevant and outstanding records that 
should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 38 
C.F.R. § 3.159(c) (2003).  

Specifically, in her VA Form 9, substantive appeal, the 
appellant gave her arguments and indicated all medical 
references and sources she believed supported her claims.  
She did not indicate any outstanding records or evidence at 
that time, and did not respond with any further information 
or evidence subsequent to the April 2004 VCAA letter.  In the 
appellant's brief provided by her representative, the 
appellant's arguments are noted and nothing further with 
respect to any outstanding evidence is indicated.  

The Board notes that with respect to the appellant's claim of 
death pension benefits, the VCAA does not apply specifically 
to that issue.  As to determining the appellant's entitlement 
to death pension benefits, the only issue before the Board is 
whether the appellant's income exceeds statutory limits for 
the benefits sought.  The record includes her claim filed in 
March 1999 and certain notices by the VA of reimbursements 
for particular burial and funeral expenses.  Because the 
establishment of acceptable income is outlined in statute and 
regulation, the Board's review is limited to interpretation 
of the pertinent law and regulations.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that when the 
interpretation of a statute is dispositive of the issue on 
appeal, neither the duty to assist nor the duty to notify 
provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the question is limited to 
statutory interpretation.  Mason v. Principi, 16 Vet.App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Thus, for all the foregoing reasons, VA's duties to the 
appellant have been fulfilled for this appeal.

I.  Facts

The death certificate reveals that the veteran died in March 
1999 of cardiac arrhythmia, due to thalamic brain hemorrhage, 
spontaneous, due to hypertension.  

The veteran' service medical records are silent for any 
evidence of cardiac disorder, brain hemorrhage or disorder, 
or hypertension.  An August 1963 Medical Board Proceeding 
indicates the veteran's medical history.  Nothing with 
respect to cardiac disability, brain disorder, or 
hypertension is noted.  In a December 1963 report for 
hospitalization related to symptoms of prostatism with a past 
history of gastrectomy for duodenal ulcer, it is noted that 
all cardiovascular findings were normal.  On the report from 
the retirement examination dated in April 1964, blood 
pressure readings of 126/86 are noted.  No diagnosis or 
history of hypertension is indicated.  

A VA examination dated in August 1964 related solely to 
treatment of other disabilities; nothing with respect to 
hypertension, cardiac disabilities, or any brain disorder is 
noted.  VA examination conducted in September 1967 is equally 
silent for any pertinent findings.  

Letterman General Hospital records dated from May to November 
1969 related to episodes of syncope, with symptoms of 
dizziness and nausea.  

General Medicine Clinic outpatient records dated from 1983 to 
1991 include a January 1984 record that shows a blood 
pressure reading of 145/95, and an average blood pressure of 
three readings of 120/85.  The assessment was of essential 
hypertension. 

VA outpatient records dated from October to December 1991 
relate to treatment for symptoms associated with the 
veteran's service-connected disabilities.  

VA terminal records dated from February to March 1999 include 
a past medical history of gastrectomy secondary to ulcer, 
left nephrectomy, adenomatous colon polyps, prostatic nodule, 
urge incontinence, hearing aids, and low back pain.  The 
cause of the veteran's death was noted as cardiopulmonary 
arrest secondary to a very large spontaneous thalamic 
intracranial hemorrhage.  

A copy of the Report of Medical History completed by the 
veteran in association with the Report of Medical Examination 
for retirement purposes, in April 1964, shows that the 
veteran responded "yes" to a form question asking if he had 
ever had or currently had high or low blood pressure.  The 
examination itself showed a blood pressure reading of 126/80 
and the clinical evaluations of the heart and vascular 
systems were reported as normal.  

II.  Pertinent Law and Regulations

Dependency and indemnity compensation may be awarded to a 
veteran's surviving spouse, children, or parents for death 
resulting from a service-connected disability.  38 U.S.C.A. § 
1310 (West 2002); see also Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  Dependency and indemnity compensation benefits 
are thus predicated upon an adjudicatory finding that service 
connection for the cause of the veteran's death is warranted.  
Before an award of dependency and indemnity compensation may 
be made, therefore, service connection for the cause of the 
veteran's death must be established.
To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312 (2003).  For a service- 
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  Id.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Where a veteran served ninety days or more during a period of 
war and certain chronic disabilities, including hypertension, 
become manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2003). 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Dependents' Educational Assistance Benefits are available to 
a surviving spouse of a veteran, provided that certain 
eligibility criteria are met.  38 U.S.C.A. § 3501(a)(1)(B) 
(West 2002); 38 C.F.R. § 21.3021(a)(2) (2003).  Relevant to 
the circumstances of this case, an eligible person is defined 
as the surviving spouse of a veteran who died of a service-
connected disability or who died with a disability evaluated 
as total and permanent in nature resulting from a service-
connected disability.  Id. 

Death pension is a benefit payable to a veteran's surviving 
spouse because of the veteran's nonservice-connected death.  
Basic entitlement exists if (i) the veteran served for ninety 
days or more during a period of war; or (ii) was, at the time 
of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) 
the surviving spouse meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 
and 3.24.  38 U.S.C.A. §§ 101(8), 1521(j), 1541(a) (West 
2002); 38 C.F.R. §§ 3.3(b)(4) (2003).

The maximum annual rates of death pension payable are 
published in Appendix B of VA Manual M21-1 and are to be 
given the same force and effect as if published in VA 
regulations.  38 C.F.R. §§ 3.21, 3.23 (2003).

Pursuant to 38 C.F.R. § 3.217 (a), payments of any kind from 
any source shall count as income during the 12-month 
annualization period in which received unless specifically 
excluded under 38 C.F.R. § 3.272.  38 C.F.R. § 3.271 (2003)..  

Recurring income means income which is received or 
anticipated in equal amounts and at regular intervals (e.g., 
weekly, monthly, quarterly, etc.) and which will continue 
throughout an entire 12-month annualization period.  The 
amount of recurring income for pension purposes will be the 
amount received or anticipated during a 12-month 
annualization period.  Recurring income which terminates 
prior to being counted for at least one full 12-month 
annualization period will be treated as nonrecurring income 
for computation purposes.  38 C.F.R. § 3.271(a)(1) (2003).  

Irregular income.  Irregular income means income which is 
received or anticipated during a 12-month annualization 
period, but which is received in unequal amounts or at 
irregular intervals.  The amount of irregular income for 
pension purposes will be the amount received or anticipated 
during a 12-month annualization period following initial 
receipt of such income.  38 C.F.R. § 3.271(a)(2)(2003).  

Nonrecurring income.  Nonrecurring income means income 
received or anticipated on a one-time basis during a 12-month 
annualization period (e.g., an inheritance).  Pension 
computations will include nonrecurring income for a full 12-
month annualization period following receipt of the income.  
38 C.F.R. § 3.271(a)(3)(2003).  

Salary means the gross amount of a person's earnings or wages 
before any deductions are made for such things as taxes, 
insurance, retirement plans, social security, etc.  38 C.F.R. 
§ 3.271(b)(2003).  

Exclusions from income.  The following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension.  Unless otherwise provided, expenses 
deductible under this section are deductible only during the 
12-month annualization period in which they were paid.  
38 C.F.R. § 3.272 (2003).  

(a)	Welfare
(b)	Maintenance
(c)	VA pension benefits, payments under Chapter 15, 
including accrued pension benefits
(d)	Reimbursement for casualty loss
(e)	Profit from sale of property
(f)	Joint accounts.  Accounts in joint accounts in 
banks and similar institutions acquired by reason of 
death of the other joint owner.
(g)	Medical expenses, to include unreimbursed amounts 
that have been paid within the 12-month annualization 
period for medical expenses regardless of when the 
indebtedness was incurred.  

Surviving spouse's income.  Unreimbursed medical expenses 
will be excluded when all of the following requirements are 
met:  (i) They were or will be paid by a surviving spouse for 
medical expenses of the spouse, veteran's children, and 
parents or relatives for whom there is a moral or legal 
obligation of support; (ii) They were or will be incurred on 
behalf of a person who is a member or a constructive member 
of the spouse's household; and (iii) They were or will be in 
excess of 5 percent of the applicable maximum annual pension 
rate or rates for the spouse (including increased pension for 
family members but excluding increased pension because of 
need for aid and attendance or being housebound) as in effect 
during the 12-month annualization period in which the medical 
expenses were paid.  38 C.F.R. § 3.272(2)(i)(ii)(iii)(2003).  

38 C.F.R. § 3.272(h) states that expenses of the veteran's 
last illness, burials and just debts "which are paid during 
the calendar year following that in which the death occurred 
may be deducted from annual income for the 12-month 
annualization period in which they were paid or from annual 
income for any 12-month annualization period which begins 
during the calendar year of death, whichever is to the 
claimant's advantage.  Otherwise, such expenses are 
deductible only for the 12-month annualization period in 
which they were paid."  Section 3.272(h)(1) states that 
"amounts paid by a spouse before a veteran's death for 
expenses of the veteran's last illness will be deducted from 
the income of the surviving spouse.  Section 3.272(h)(2) 
states in pertinent part that amounts paid by a surviving 
spouse for the veteran's just debts, expenses of last illness 
and burial will be deducted from the income of the surviving 
spouse.  38 C.F.R. § 3.272(h) (2003).  

The rates of death pension benefits are published in tabular 
form in appendix B of Veterans Benefits Administration Manual 
M21-1 (M21-1), and are given the same force and effect as if 
published in the Code of Federal Regulations.  38 C.F.R. § 
3.21.  VA received the appellant's claim for death pension 
benefits on March 19, 1999.  Effective March 11, 1998, the 
maximum allowable rate for a surviving spouse with no 
children was $5,808.  Effective September 27, 1999, the 
maximum allowable rate for a surviving spouse with no 
children was $5,884.  M21-1, part I, Appendix B.  38 C.F.R. 
§§ 3.21, 3.23 (2003).  

III.  Analysis

Service connection for cause of the veteran's death 

As set forth above, the appellant claims entitlement to 
service connection for the cause of the veteran's death from 
cardiac arrhythmia, due to thalamic brain hemorrhage and 
hypertension.  She specifically contends that during his last 
period of hospitalization prior to his death in March 1999, 
treatment was complicated by difficulties in placing a 
feeding tube due to the veteran's service-connected 
disability manifested by subtotal gastrectomy for duodenal 
ulcer.  

Initially, the Board notes that the veteran's service medical 
records do not contain any medical reference to the presence 
of cardiac arrhythmia, thalamic brain hemorrhage or 
hypertension.  As noted above, the retirement examination was 
silent for any pertinent notations, findings, or diagnoses.  
Although the veteran himself indicated a history of "high or 
low" blood pressure in a copy of the Report of Medical 
History completed in conjunction with his retirement 
examination, the original examination shows a normal blood 
pressure reading and no other indication of hypertension.  
Moreover, there is no other documentation during service to 
indicate complaints of or findings of a diagnosis of 
hypertension.  

Although the death certificate includes reference to a long 
history of hypertension, there are no medical records to show 
the onset of hypertension during service or within one year 
from service.  Medical records show that hypertension was 
initially diagnosed in January 1984.  Further, the death 
certificate lists the onset of cardiac arrhythmia and 
thalamic brain hemorrhage as weeks prior to death.  There are 
no other conditions indicated on the death certificate that 
were significant factors in the veteran's death.  The 
veteran's service-connected disabilities consisted of 
residuals of gastrectomy for duodenal ulcer, left 
nephrectomy, transurethral resection, hearing loss, and 
lipoma scars.  There is no evidence to support that any of 
the veteran's service-connected disabilities contributed in 
any way to his death or to hasten his death.  

Although the appellant has indicated that the veteran's 
kidney dysfunction and service-connected left nephrectomy 
were related to the onset of hypertension, which in turn 
caused the veteran's death, or that his service-connected 
gastrectomy for duodenal ulcer created complications leading 
to his death, there is nothing in the record to support these 
allegations.  Moreover, the appellant has not provided any 
evidence of the sort of training and qualifications needed to 
render a competent medical opinion.  The Board notes here 
that evidence that requires medical knowledge, such as in 
this case, must be provided by someone qualified as an expert 
by knowledge, skill, experience, training, or education.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  There is no 
evidence that the appellant is so qualified.  

Therefore, the Board must conclude that there is no competent 
evidence of a causal link between the veteran's death and his 
period of service.  There is no medical evidence or opinion 
that his service-connected disabilities were the principal or 
contributory cause of the veteran's death.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  In other words, none of the 
veteran's service-connected disabilities singly or with some 
other condition were the immediate or underlying cause, or 
were etiologically related to the veteran's death.  Further, 
there is no evidence that the veteran's service-connected 
disabilities contributed substantially or materially to the 
veteran's death, that they combined to cause death, or that 
his service-connected disabilities aided or lent assistance 
to the production of death.  There simply is no medical 
evidence of record to substantiate a causal connection 
between the veteran's death and his period of active service.  
Id.

Thus, the Board has determined that service connection for 
cause of the veteran's death is not warranted.  Therefore, 
the appellant's service connection claim is denied.  

Chapter 35 Dependents' Educational Assistance

The appellant contends that she should be entitled to receive 
Chapter 35 Dependents' Educational Assistance benefits.  As 
noted herein, with limitations, the term "eligible person" 
for educational assistance under Chapter 35 means a child, 
surviving spouse, or spouse of a veteran who: Died of a 
service-connected disability, or has a permanent total 
service-connected disability, or a permanent total service-
connected disability was in existence at the date of the 
veteran's death.  38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. § 
3.807(b).  Service-connected disability or death must have 
been the result of active military, naval, or air service. 38 
C.F.R. § 3.807(b).  

Here, the evidence does not show that the veteran's death was 
due to a service-connected disability or that he was in 
receipt of benefits for service-connected permanent total 
disability at the time of his death or had a permanent total 
service-connected disability at the time of his death.  

Thus, the appellant's claim for benefits under 38 U.S.C.A. 
§ Chapter 35 is necessarily denied.  

Death pension benefits

Applying the criteria set forth above to the facts in this 
case, the Board must find that the appellant is not entitled 
to VA death pension benefits.  

In her March 1999 application for VA death pension benefits, 
the appellant indicated that her monthly income consisted of 
Social Security benefits of $580 per month, income from US 
Civil Service at $312 per month, and $430 per month from the 
Public Employees Retirement System.  She reported an expected 
annual income (or one-time income) for the 12-month period 
from the date of the veteran's death as $12,120 from 
Earnings, $720 from dividends and interest, undetermined 
amount from life insurance proceeds, and $3,432 from US Civil 
Service.  The appellant also reported $18,000 from stocks, 
bonds, and bank deposits.  

As set forth above, a surviving spouse cannot receive death 
pension benefits if her income exceeds a specified annual 
level.  The appellant has reported that her income for 1999 
was at least $21,432, which encompassed her reported earnings 
of $12,120, $720 in dividends, $3,432 from US Civil Service, 
and a total of $5,160 for her Public Employees Retirement 
System.  The Board notes that this amount does not even 
include the life insurance proceeds, which are yet to be 
determined, or earned income from stocks and bonds.  Under 
the applicable criteria, however, as noted above, effective 
March 11, 1998 income cannot exceed $5,808, and effective 
September 27, 1999, income cannot exceed $5,884.  Because the 
appellant's income exceeded the statutory limit, she is not 
entitled to VA death pension benefits.  Even considering the 
limitations posted in August 22, 2000, the appellant's income 
cannot exceed a total of $6,026.  38 C.F.R. §§ 3.21, 3.23 
(2003).  

Nonetheless, it is incumbent on the Board to reduce the 
appellant's income by certain exclusions to determine whether 
her income in fact, exceeds the statutory limit.  In this 
case, however, even with the applicable exclusions, the 
appellant's income exceeds the statutory limits.  In reaching 
this decision, the Board has considered that the appellant 
reported unreimbursed amounts totaling $7,563 related to 
funeral and burial expenses.  The remaining amounts of $2,700 
and $48,000 are due to the veteran's dental bills and 
outstanding amounts on credit cards and loans, which are not 
excludable items pursuant to the regulations.  38 C.F.R. 
§ 3.272 (h)(1)(ii).  The appellant did not claim any 
unreimbursed medical expenses so related to the veteran's 
last illness prior to death so as to apply any additional 
amount to the above.  
The Board notes that some burial expenses have been approved 
for reimbursement.  Amounts totaling approximately $1,100 
have been approved for burial and funeral expenses.  
Regardless of this approval, reducing the appellant's annual 
income as noted above without taking into consideration these 
credited amounts still would not render her eligible for 
death pension, as her annual income would still exceed the 
statutory limit.  38 C.F.R. § 3.273.

In summary, the evidence of record shows that the appellant's 
income exceeds the statutory limits for entitlement to death 
pension benefits.  She does not argue otherwise.  The Board 
has carefully reviewed her arguments to the effect that she 
is nonetheless entitled to death pension benefits based on 
the veteran's many years of service in the US Army in which 
he chose to make service and federal government positions his 
career.  The appellant contends that it was unjust to 
scrutinize cases such as the veteran's when he banked on 
certain assurances of benefits.  The Board certainly 
recognizes the veteran's period of honorable service; 
nonetheless, the Board is bound by the laws enacted by 
Congress, the regulations of the Department, the instructions 
of the Secretary, and the precedent opinions of the chief 
legal officer of the Department.  38 U.S.C.A. § 7104(c) (West 
2002).  In this case, the law passed by Congress specifically 
prohibits the payment of VA death pension benefits to 
surviving spouses whose income exceeds certain levels, as 
does the appellant's income in this case.  

In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held 
that where the law and not the evidence is dispositive, the 
claim should be denied due to the lack of entitlement under 
the law.  Because the appellant's income exceeds the 
statutory limits, she is not legally entitled to death 
pension benefits, regardless of the veteran's service.  Thus, 
the appellant's claim of entitlement to death pension 
benefits must be denied.




ORDER

Service connection for the cause of the veteran's death is 
denied.  

Entitlement to chapter 35 Dependents' Educational Assistance 
benefits is denied.  

Entitlement to death pension benefits is denied.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



